Citation Nr: 1800908	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  09-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability (to include asbestosis) claimed as due to exposure to asbestos.

2.  Whether new and material evidence has been received to reopen claims of service connection for right and left knee disabilities.

3.  Entitlement to service connection for osteoarthritis and/or a respiratory disability claimed as due to exposure to ionizing radiation.

4.  Entitlement to a rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hepatitis C, rated 10 percent, denied service connection for a disability due to exposure to radiation, and declined to reopen claims of service connection for right and left knee disabilities and a disability due to exposure to asbestos.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2011 and November 2015, the claims were remanded for additional development and to ensure due process.

[Although Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for a respiratory disability, to include asbestosis (by considering it on the merits), the Board must address on its own whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]


                                               FINDINGS OF FACT

1.  An unappealed March 2007 rating decision denied the Veteran service connection for asbestosis, based essentially on a finding that he was not shown to have been exposed to asbestos in service.

2.  Evidence received since the March 2007 rating decision tends to show the Veteran was exposed to asbestos in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disability, to include asbestosis; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's respiratory disability, to include chronic obstructive pulmonary disease (COPD) was initially manifested many years after service and is not shown to be etiologically related to his service; he is not shown to have asbestosis.

4.  An unappealed March 2007 rating decision denied the Veteran service connection for right and knee disabilities, essentially on the basis that there was no evidence that any such disability may be related to his service. 

5.  Evidence received since the March 2007 rating decision does not tend to show that a right or left knee disability may be related to the Veteran's service; does not relate to an unestablished fact necessary to substantiate claims of service connection for a right or a left knee disability; and does not raise a reasonable possibility of substantiating such claims.

6.  The Veteran's osteoarthritis and respiratory disabilities were first manifested many years following his service, and are not shown to be etiologically related to his service, to include as due to any exposure to ionizing radiation therein.

7.  The Veteran's hepatitis C is not shown to at any time under consideration to have required dietary restrictions or continuous medication or to have been manifested by incapacitating episodes.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a respiratory disability, to include asbestosis may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Service connection for a respiratory disability, to include asbestosis, is not warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  New and material evidence has not been received, and the claims of service connection for right and knee disabilities may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  Service connection for osteoarthritis and/or a respiratory disability, to include as due to exposure to ionizing radiation, is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  A rating in excess of 10 percent for hepatitis C is not warranted.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7354 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in July and September 2008, and March 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  As the matter of the rating for hepatitis C is on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's VA medical records have been secured.  He was afforded VA examinations to determine the etiology of any respiratory disability and the severity of hepatitis C.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact, reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As there is no evidence that any osteoarthritis and/or respiratory disability may be due to exposure to ionizing radiation, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

The Veteran's service treatment records (STRs) had been associated with his record, but are no longer available.  He was so notified by several letters, including most recently in December 2017.  He was advised of the efforts made to obtain the STRs and asked to submit any copies of his STRs and any other relevant evidence in his possession.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the February 2011 Travel Board hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

The Board also finds that there has been substantial compliance with the November 2015 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service discharge certificate shows that his military occupation was dental technician.  

VA outpatient treatment records show that in May 2006, the Veteran reported that he had had bilateral knee pain for more than 10 years. The impression was bilateral knee degenerative joint disease (DJD).  In June 2006, it was noted that the Veteran was to be advised that a chest X-ray showed no evidence of asbestosis, but there was some evidence of emphysema.  Later that month, he stated that he was possibly exposed to asbestos in service.  He said he was exposed to X-rays as a dental technician in service.  The assessments were bilateral knee pain, history of DJD, and possible exposure to asbestos in service.  In September 2006, a 20 pack year smoking history was noted.

On August 2006 VA examination, it was noted that the request for the examination cited to documentation in STRs that the Veteran had multiple complaints following a hit in a football game in October 1969; he complained of left knee pain and an abrasion was noted.  No treatment was reported.  He was also seen for right knee pain in July 1970, at which time he gave a history of trauma four years earlier.  The impression was medial ligament strain.  The Veteran stated that he has continued to have bilateral knee pain since then.  It was noted that he was seen in service for knee pain and that he had several surgeries on each knee beginning in the late 1980's.  The impression was DJD of each knee.  After reviewing the record, the examiner noted that the Veteran was seen for right knee pain between 1969 and 1970 and there appeared to be an order for an X-ray; however there is no X-ray report.  Thereafter, in 1973, he was admitted to a VA medical center (MC) for unrelated reasons and the admission report does not note a knee condition.  In February 2006, he was admitted at another VAMC and did not have any knee pain complaints at that time. The examiner noted that the service separation examination in 1972 did not note any abnormal findings.  Based on information in the record, the examiner opined that the Veteran's bilateral knee condition was less likely to have been caused by or related to injuries he sustained in service.  The examiner noted that there were no medical records available from any private provider and that, therefore, it would be speculative whether any present knee condition is related to, or caused by, injury the Veteran sustained in service.  

A March 2007 rating decision denied service connection for asbestosis on the basis that there was no evidence the Veteran was exposed to asbestos in service.  Service connection for residuals of a right knee injury was denied on the basis that while the Veteran's STRs showed treatment for right knee strain and recent VA outpatient treatment records showed degenerative changes, a VA examiner had opined that the current right knee disability was less likely as not related to service.  Service connection for residuals of a left knee injury was denied on the basis that while STRs show treatment for a left shin contusion and recent VA outpatient treatment records show degenerative changes of the left knee, a VA examiner had opined that the current left knee disability was less likely as not related to service.  The Veteran was notified of the March 2007 decision, and did not appeal it, and it became final.  

On July 2008 VA liver examination, the Veteran reported he had mild weakness three to four times a week and occasional abdominal pain, described as of moderate intensity, once a day.  He was not receiving any treatment for hepatitis C.  It was noted he had gained weight (18 pounds in two months).  He stated that he was tired at the end of the day.  Examination found that the abdomen was soft with no masses or tenderness and no ascites  noted.  There was no evidence of portal hypertension.  There was no jaundice, palmar erythema, or spider angioma.  There was no evidence of malnutrition.  The diagnosis was hepatitis C.  

On March 2010 VA liver examination, the Veteran stated that he was not receiving treatment for hepatitis C (because he was concerned about side effects and there was no guarantee it would be effective).  He reported that his fatigue had worsened and occurred daily.  He also reported intermittent anorexia. It was noted there had been no incapacitating episodes in the previous 12 months.  He denied malaise, nausea, vomiting, right upper quadrant pain and weight loss.  Symptoms of cirrhosis included weakness and anorexia, but there was no malaise, abdominal distension, abdominal pain or jaundice.  On examination, the Veteran weighed 237 pounds.  There was no evidence of malnutrition, portal hypertension or other signs of liver disease.  Abdominal examination was normal.  A liver biopsy showed chronic active hepatitis, moderately to markedly active with evolving cirrhosis, consistent with hepatitis C.  The diagnosis was chronic active hepatitis C.  It was noted that fatigue was a factor that affected the Veteran's activities of daily living.  

VA outpatient treatment records show that in October 2008, the Veteran was seen for follow-up for hepatitis C and had no pertinent complaints.  In April 2011 it was noted that he had chronic bronchitis and COPD.  In March 2013, he complained of intermittent nausea and heartburn.  In December 2013, he complained of bilateral knee pain.  A history of injuries to both knees in service was noted.  The diagnoses were bilateral knee osteoarthritis and probable osteoarthritis of the hips.    

On September 2015 VA liver examination, the Veteran reported that in April 2015, he had completed 12 weeks of treatment for hepatitis C.  It was noted that his most recent liver enzymes were normal.  He had no complaints of excessive fatigue, nausea or vomiting.  It was noted that continuous medication was not required for control of his liver disability.  He did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  An August 2015 liver CT showed that the liver was normal size and non-cirrhotic in configuration.  It was noted that in July 2015 hepatitis C titers were undetectable.  Additional laboratory results were normal.  The diagnoses were hepatitis C and cirrhosis of the liver.  
In May 2016, VA made a formal finding that the Veteran was exposed to asbestos in service.  

On July 2016 VA respiratory examination, the Veteran complained of dyspnea on exertion for the past year.  He reported that COPD had been diagnosed in 2011.  A past history of nicotine dependence was noted.  An October 2015 chest X-ray found mild coarsening of bronchovascular markings, likely related to mild emphysema; the diagnosis was COPD.  The examiner noted that the Veteran did not have a diagnosis of asbestosis.  She stated that even though the Veteran was exposed to asbestos, he did not have objective evidence for interstitial fibrosis, and she cited the October 2015 chest X-ray.  She also noted that the Veteran's respiratory symptoms and pulmonary function test abnormalities were most likely related to COPD, which was due to cigarette smoking.  She said that the examination findings showed no end-respiratory crackles on chest examination and that the lungs were clear.  

Articles in the record note that certain materials and processes used in dental labs place technicians at high risk for silicosis.  Another article noted that while smoking is the main cause of COPD, exposure to asbestos and other toxic workplace dust can trigger the disease.

	New and material 

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

	Respiratory disability, to include asbestosis

As is noted above, a March 2007 rating decision denied service connection for asbestosis based essentially on a finding that the Veteran was not exposed to asbestos in service.  Accordingly, for evidence received since then to pertain to an unestablished fact necessary to substantiate a claim of service connection based on such exposure, it would have to tend to show he was indeed exposed to asbestos in service (and has a respiratory disability related to such exposure). 

VA has conceded that the Veteran was exposed to asbestos during service; he now has a diagnosis of COPD.  This evidence pertains to previously established facts necessary to substantiate a claim of service connection for a respiratory disability and raises a reasonable possibility of substantiating such claim.  Accordingly, the additional evidence is both new and material, and the claim of service connection for a respiratory disability, to include asbestosis may be reopened.

The analysis proceeds to de novo consideration of the claim.  The Board finds that the Veteran is not prejudiced by the Board so proceeding since the RO had already reopened the claim, arranged for necessary medical development, and considered the claim de novo.

The Veteran is not shown to have a diagnosis of asbestosis.  He does, however, have COPD, which was first shown approximately 40 years following his discharge from service.  There is no medical evidence indicating that the COPD is, or may be, related to his service.  Whether or not COPD may be related to service/events or environmental exposures therein is a medical question that is beyond the scope of lay observation or common knowledge.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and has not presented any medical opinion or treatise evidence supporting that a respiratory disability is/may be related to his service.  His own opinion in the matter has no probative value.

The only medical opinion in the record that addresses the matter is against the Veteran's claim.  On July 2016, the examiner specifically found that the Veteran did not have asbestosis, and that his COPD was more likely to be due to smoking.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  It is probative evidence in this matter, and persuasive.  Regarding asbestosis, service connection is limited to those cases where disease or injury has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007)) chronic disability (that is related to service).  In the absence of proof of the disability for which service connection is sought (asbestosis), there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against the claim of service connection for a respiratory disability, to include asbestosis.  Accordingly, the appeal in this matter must be denied.

	Right and left knee disabilities 

The March 2007 rating decision denied service connection for disability of each knee on the basis that any current knee disability was not shown to be related to service.  The Veteran was notified of the decision, did not appeal it, and it became final.  38 U.S.C. § 7105.  Consequently, new and material evidence to reopen the claim is required before it may be considered de novo.

As the prior denial was based on findings that the Veteran's knee disabilities were not shown to be related to his service, for evidence received since to relate to the unestablished facts necessary to substantiate the claims (and be new and material, warranting reopening of the claims), it would have to tend to show that he has the disabilities and that they are etiologically related to a disease, injury, or event in service.  

Evidence received since the March 2007 rating decision includes VA outpatient treatment records showing current treatment for bilateral knee complaints and his testimony at a hearing before the undersigned.  His testimony was to the effect that he played sports in service on ship deck, and that a physician told him that knees were not made for jumping on metal surfaces.  His reports regarding treatment in service are not new.  No evidence received since March 2007 is new evidence that tends to show a current disability of either knee is etiologically related to his service.  Although he continues to report he was treated in service for his knees (and this is consistent with the summaries of the STRs in the record), he has not submitted any medical evidence showing that a current disability of either knee is related to service.  Significantly, in the intervening postservice period, the Veteran received private surgical intervention for his knees (records of which are not available).  There is nothing new in the record indicating that the private treatment and surgeries were for disability due to injuries in service.  

Accordingly, nothing new received for the record since the March 2007 rating decision relates materially to the threshold unestablished fact necessary to substantiate the claims of service connection for a right or left knee disability, or raises a reasonable possibility of substantiating such claims.  Hence, the Board finds that new and material evidence has not been received, and that the claims of service connection for right or left knee disabilities may not be reopened.

	Service connection for osteoarthritis claimed as due to exposure to radiation 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).
The Veteran testified before the undersigned that he was exposed to radiation as a dental technician in service.  He stated that it has affected his joints.  Assuming (strictly for purposes of this decision) that he was exposed to ionizing radiation in service, osteoarthritis is not a disease specific to radiation exposed Veterans (See 38 C.F.R. § 3.309(d)) or a radiogenic disease.  See 38 C.F.R. § 3.311(b).  Accordingly, it does not fall within the purview of the presumptive provisions of 38 U.S.C. § 1112(c).

While the Veteran may still substantiate such theory of entitlement by affirmative evidence of such causation (See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), he has not presented any such evidence.  He testified that a physician told him there is a connection between exposure to radiation and osteoarthritis.  He acknowledged at the hearing before the undersigned that he would not be able to provide such evidence.  

Whether or not any current osteoarthritis and/or a respiratory disability may be related to radiation exposure in service is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no medical evidence in the record indicating that any such disorder is, or may be, related to the Veteran's service/injury therein, to include exposure to ionizing radiation.  The Veteran is a layperson, and has not presented any medical opinion or treatise evidence supporting that he any osteoarthritis or respiratory disability he has may be related to exposure to radiation in service.  His own opinion in the matter has no probative value.  Therefore, the preponderance of the evidence is against the claim of service connection for osteoarthritis and/or a respiratory disability claimed as due to exposure to ionizing radiation.  Accordingly, the appeal in this matter must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 40 percent rating is assigned for hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Code 7354.

On July 2008 VA liver examination the Veteran reported he was tired at the end of the day; he was not receiving treatment for hepatitis C.  He was next examined  for hepatitis C in March 2010, when he reported his fatigue was worsening and that he had intermittent anorexia, but had not had any incapacitating episodes, and denied being on medication (to avoid side effects).  Although he reported on September 2015 VA liver examination that he recently completed treatment, it was noted that he was not on continuing medication and had not had incapacitating episodes. 

To warrant a 20 percent rating for hepatitis C, the record must show incapacitating episodes, or symptoms requiring dietary restrictions or continuous medication.  There is no indication that he has been on dietary restrictions or on continuous medication, and incapacitating episodes are not shown.  The criteria for a 20 percent rating are not met.  The symptoms and related functional impairment the Veteran describes do not satisfy the criteria for a higher rating for hepatitis C.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a respiratory disorder, to include asbestosis, is granted, but service connection for a respiratory disorder, to include asbestosis, is denied on de novo review.

The appeals to reopen claims of service connection for a right knee disability and/or a left knee disability are denied.

Service connection for osteoarthritis and/or a respiratory disability claimed as due to exposure to ionizing radiation is denied.

A rating in excess of 10 percent for hepatitis C is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


